Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Leppanen US20130238535 in fig. 4 and ¶s72 distributed fusion processing of sensed data across a plurality of processors.
However no prior art discloses, teaches or suggests “receiving object information transmitted by each of the M first edge devices, wherein the object information is obtained based on the fused data; and integrating the object information transmitted by each of the M first edge devices and constructing surrounding information based on the integrated object information” and “wherein the processor is further configured to receive object information transmitted by each of the M first edge devices, wherein the object information is obtained based on the fused data; and wherein the transceiver is further configured to integrate the object information 15 transmitted by each of the M first edge devices and construct surrounding information based on the integrated object information” as recited in claims 1 and 5 respectively. 
Thus claims 1 and 5 with associated dependent claims are allowed. 
Similarly, there is no prior art that teaches, discloses or suggests “he transceiver is configured to transmit sensing data to a central device; and receive fused data distributed by the central device, wherein the fused data is obtained by the central device through fusion of the sensing data transmitted by each of M first edge devices, wherein M is an integer equal to or greater than 1; the memory stores a computer 
Thus claim 9 with associated dependent claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang US20190197196 (fig. 23 and ¶274).
Zeng US20140035775 (fig. 1 and ¶15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685